Citation Nr: 0310828	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-05 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Whether the reduction from a 50 percent rating to a 30 
percent rating as of May 1, 2000, for service-connected 
bipolar disorder was proper.

2.  Entitlement to an effective date prior to September 21, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1972.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) increased the rating for the veteran's 
service-connected bipolar disorder from 30 percent to 50 
percent, effective February 19, 1997.  By rating action of 
November 1999, the RO proposed a reduction in the rating for 
the veteran's service-connected bipolar disorder from 50 
percent to 30 percent.  The RO informed the veteran that he 
had 60 days to provide additional evidence or else a 
reduction would be made.  The veteran did not respond, and, 
by rating action of February 2000, the RO reduced the rating 
from 50 percent to 10 percent, effective February 2, 2000.  
The veteran was notified of this action by a letter in March 
2000, and he filed a notice of disagreement in September 
2000.

The reduction was addressed again in a May 2001 statement of 
the case in which the RO found that there was clear and 
unmistakable error (CUE) in the February 2000 rating action.  
In doing so, the RO reinstated the 50 percent rating to 
February 2, 2000, but continued the reduction from 50 percent 
to 30 percent, effective May 1, 2000.  In a letter submitted 
in June 2001, the veteran continued to voice his disagreement 
with the reduction to 30 percent rating.

This matter is also before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision which, 
among other things, granted a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, effective September 21, 2000.

Additionally, the Board notes that, in May 2003, the veteran, 
through his representative, alleged that there was CUE in an 
October 2, 1997 rating decision.  The veteran contends, among 
other things, that the RO failed to refer the claim for 
consideration under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1997).  The RO has not yet addressed this issue; it is 
referred to the RO for appropriate action.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  The VCAA includes an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The Board sincerely regrets remanding this case to the RO.  
However, because of the change in the law brought about by 
the VCAA and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board is 
constrained to remand this case for compliance with the 
notice and duty-to-assist provisions contained in this law.  
In addition, because the RO has not yet considered whether 
any additional development is required under the VCAA, the 
Board further finds that it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in this law and to ensure the appellant 
has had full due process of law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  The RO 
should also notify the veteran of what 
evidence, if any, the veteran is to 
submit and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
comply with the holdings of Disabled Am. 
Veterans  v. Sec'y of Veterans Affairs, 
No. 02-7304 (Fed. Cir. May 1, 2003).

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence, the RO should re-
adjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
38 C.F.R. § 19.31 (2002).  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


